UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER: 000-54300 RELIABRAND INC. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada 75-3260541 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID No.) 430 Banks Road, Suite 100, Kelowna BC Canada V1X 6A3 (Address of principal executive offices) (Zip code) Issuer's telephone number: (661) 414-7125 (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x At May 4, 2012, 59,727,000shares of the Registrant's Common Stock were issued and outstanding. Transitional Small Business Disclosure Format: Yes o No x 1 RELIABRAND, INC. TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION ITEM 1 Condensed Financial Statements 3 Condensed Balance Sheets, as of March 31, 2012 ( unaudited) and June 30, 2011 3 Unaudited Condensed Statements of Operations for the three and nine months ended March 31, 2012 and 2011, and cumulative during development stage from February 22, 2007 (inception) through March 31, 2012 4 Unaudited Condensed Statements of Cash Flows for the nine months ended March 31, 2012 and 2011, and cumulative during development stage from February 22, 2007 (inception) through March 31, 2012 5 - 6 Notes to Condensed Financial Statements (unaudited) 7 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 16 ITEM 4T Controls and Procedures 16 PART II OTHER INFORMATION ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 5 Legal Matters 17 ITEM 6 Exhibits 17 SIGNATURE 17 2 RELIABRAND, INC. (Formerly known as A&J Venture Capital Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED BALANCE SHEETS March 31, June 30, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Inventory Note receivable - related party (including accrued interest of $5,243 - March 31, 2012 and $2,722- June 30, 2011) (Note 4) Deposits - utilities Prepaid expenses (Note 5) TOTAL CURRENT ASSETS OTHER ASSETS Property and equipment, net (Note 6) Intellectual and product properties (Note 7) Patents, net of amortization of $55,215 (Note 7) Product molds, net of amortization of $10,842 (Note 7) TOTAL OTHER ASSETS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party Accrued taxes payable 74 - Note Payable to shareholder (including accrued interest of $1,353) (Note 8) - Shareholder advances Accrued liabilities - related party - TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, par value $.0001, 10,000,000 shares authorized, 10,000 issued and outstanding March 31, 2012 and June 30, 2011 1 1 Common stock, par value $.0001, 100,000,000 shares authorized, 59,727,000 issued and outstanding - March 31, 2012 59,122,500 issued and outstanding - June 30, 2011 Paid in Capital (Deficit) accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 3 RELIABRAND, INC. (Formerly known as A&J Venture Capital Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED CONDENSED STATEMENTS OF OPERATIONS Cumulative from February 22, 2007 For the three months ended For the nine months ended (Inception) March 31, March 31, to March 31, 2012 REVENUES $ $
